Exhibit 10.7
SECOND AMENDMENT OF LEASE
THIS SECOND AMENDMENT OF LEASE (this “Amendment”) is made to be effective the
1st day of January, 2004, by and between CSM INVESTORS, INC., a Minnesota
corporation (“Landlord”), and SYNOVIS LIFE TECHNOLOGIES, INC. f/k/a
Bio-Vascular, Inc., a Minnesota corporation (“Tenant”).
RECITALS
     A. Landlord and Tenant are parties to that certain Lease dated February 28,
1995, as amended by that certain First Amendment of Lease (the “First
Amendment”) dated September 23, 2002 (together, the “Lease”), pursuant to which
Tenant leased from Landlord that certain premises (the “Premises”) within
Westgate Business Center Phase IV (the “Building”) located at 2575 University
Avenue West, Suite 180, St. Paul, Minnesota, as more particularly described in
the Lease.
     B. The parties wish to amend certain terms and conditions of the Lease as
more particularly set forth herein.
NOW, THEREFORE, in consideration of the foregoing recitals, the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant agree as
follows:
AGREEMENT
1. Section 1.2 Premises.
     (a) Commencing January 1, 2004, the Premises shall be expanded to include
the Second Expansion Area (as such term is defined in the First Amendment). The
square footage of the Second Expansion Area as recited in the First Amendment
omitted that certain 149 square feet of space depicted on the attached
Exhibit A. Consequently, the total rentable square footage of the Second
Expansion Area is 28,975, making the total rentable square footage of the
Premises (including the Second Expansion Area) 69,867. Base Rent payable by
Tenant in respect of the Second Expansion Area shall be $10.978 per rentable
square foot, or $26,507.30 per month. Landlord agrees to let Tenant have early
occupancy of the Second Expansion Area on December 24, 2003, which occupancy
shall be subject to the terms and conditions of the Lease.
     (b) Commencing January 15, 2004, the Premises shall be expanded to include
that certain 2,709 square foot space depicted on the attached Exhibit B as the
“Third Expansion Area,” thereby increasing the total square footage of the
Premises to 72,576. Except as otherwise provided herein, Tenant shall not be
obligated to pay a pro rata share of operating expenses or Base Rent in respect
of the Third Expansion Area. On or before February 29, 2004, Tenant shall vacate
and surrender to Landlord the Third Expansion Area broom clean and in as good as
condition that existed on January 15, 2004, ordinary wear and tear excepted, and
with all of Tenant’s belongings removed. In the event that Tenant does not
vacate the Third Expansion

 



--------------------------------------------------------------------------------



 



Area on or before February 29, 2004, Landlord shall have the option to treat
Tenant’s occupancy for the holdover period as either an at-will occupancy or a
month-to-month occupancy and all of the terms and provisions of the Lease shall
be applicable during that period, except that Tenant shall pay Landlord as Base
Rent for the Third Expansion Area for the holdover period an amount equal to one
and one-half (1.5) times the rate of Base Rent in effect for the Second
Expansion Area on February 29, 2004, together with all additional rent and other
sums and charges as provided in the Lease. In addition, Tenants pro rata share
of operating expenses shall be increased by adding the square footage of the
Third Expansion Area to the numerator of the pro rata share equation set forth
in Section 2.2 of the Lease. Upon Tenant’s vacation of the Third Expansion Area
in accordance with the terms of this subparagraph 1(b), the total rentable
square footage of the Premises shall be reduced by 2,709.
     (c) Tenant shall vacate the First Expansion Area (as such term is defined
in the First Amendment) on or before February 29, 2004 in accordance with the
terms hereof. Except as otherwise provided herein, Tenant shall not be obligated
to pay a pro rata share of operating expenses or Base Rent in respect of the
First Expansion Area. On or before February 29, 2004, Tenant shall vacate and
surrender to Landlord the First Expansion Area broom clean and in as good as
condition that existed on October 15, 2002, ordinary wear and tear excepted, and
with all of Tenant’s belongings removed. In the event that Tenant does not
vacate the First Expansion Area on or before February 29, 2004, Landlord shall
have the option to treat Tenant’s occupancy for the holdover period as either an
at-will occupancy or a month-to-month occupancy and all of the terms and
provisions of the Lease shall be applicable during that period, except that
Tenant shall pay Landlord as Base Rent for the First Expansion Area for the
holdover period an amount equal to one and one-half (1.5) times the rate of Base
Rent in effect for the Second Expansion Area on February 29, 2004, together with
all additional rent and other sums and charges as provided in the Lease. In
addition, Tenant’s pro rata share of operating expenses shall be increased by
adding the square footage of the First Expansion Area to the numerator of the
pro rata share equation set forth in Section 2.2 of the lease. Upon Tenant’s
vacation of the First Expansion Area in accordance with the terms of this
subparagraph 1(c), the total rentable square footage of the Premises shall be
reduced by 4,865.
2. Section 1.9 Pro-Rata Share. Effective January 1, 2004, Tenant’s pro rata
share of operating expenses shall be Sixty Four and 36/100 percent (64.36%).
3. Section 2.2 Operating Expenses. Tenant’s pro rata share set forth in
Section 1.9 of the lease (as amended hereby) shall be equal to a percentage
based upon a fraction, the numerator of which is the net rentable area of the
Premises (less the mezzanine level of the Second Expansion Area), and the
denominator of which shall be the net rentable area of the Building, as the same
may change from time to time.
4. Section 14.13 Parking. Commencing January 1, 2004, and continuing until the
date the Lease expires or is earlier terminated, Tenant shall have the right to
use an additional twenty-eight (28) parking spaces in the underground parking
garage for a monthly fee of One Thousand One Hundred Twenty and no/100 dollars
($1,120.00). The monthly parking fee shall be deemed to be additional rent under
the Lease and shall be due and payable as and when each monthly installment of
Base Rent is due and payable thereunder.

2



--------------------------------------------------------------------------------



 



5. Section 1.10 Addresses. Effective immediately, Landlord’s address for legal
notices shall be:
CSM Corporation
500 Washington Avenue South
Suite 3000
Minneapolis, MN 55415
Attn: VP Property Management
     With copies to:
CSM Corporation
500 Washington Avenue South
Suite 3000
Minneapolis, MN 55415
Attn: General Counsel
6. Co-Tenant Use of Premises. Landlord has informed Tenant that other tenants of
the Building will have the right to use the underground parking garage and will
need access over, across and through the area in the Second Expansion Area
depicted on Exhibit A attached hereto, including, without limitation, the
stairwell and exterior door. Tenant consents to such use of the Premises by
co-tenants of the Building and acknowledges and agrees that such use shall not
be deemed to be a breach of Landlord’s covenant of quiet enjoyment or a partial
or full constructive eviction by Landlord.
7. Miscellaneous. Except as otherwise provided herein, all capitalized terms
used herein shall have the meaning ascribed to them in the Lease. Except as
specifically modified herein, all of the covenants, conditions, and obligations
under the Lease shall remain unchanged and in full force and effect. In the
event of a conflict between the terms of the Lease and this Amendment, the terms
of this Amendment shall prevail. This Amendment shall be binding upon the
parties hereto and their respective successors and assigns. This Amendment may
be executed in one or more counterparts each of which when so executed and
delivered shall constitute an original, but together such counterparts shall
constitute one and the same instrument.
IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first above written.

                      LANDLORD:       TENANT:    
 
                    CSM INVESTORS, INC.       SYNOVIS LIFE TECHNOLOGIES, INC.  
 
 
                   
By:
          By:        
 
 
 
         
 
    Print Name:

      Print Name:

   
 
                   
 
                   
Title:
        Title:      
 
                   

3